Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Claims 1, and 4-22 are currently pending with claims 2 and 3 being cancelled.  Claims 4, 5, and 10-22 have been withdrawn as being directed to a non-elected invention.  Claims 1, and 6-9 are under consideration. 
The rejection over Wadley has been withdrawn in view of Applicant’s response.  Wadley fails to disclose an interconnection opening having a diameter which is not the same as the diameter of the particle or the fiber of the guest phase.  
The rejection over Schmidt is maintained. 
Upon further consideration, new ground of rejection is made in view of newly discovered reference to WO 2015/033266 or Groppi et al. (US 2016/0208175).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of US Patent Practice, the label designated as a number in parentheses including (1), (2) or (3) is generally removed from the claim. 
It is unclear what is referred to an interconnection opening.  Is that a common contact area or a junction between the pores, the particles or the fibers?  Does Applicant want to convey a diameter of the interconnection opening which is smaller or larger than a diameter of the particle or fiber of the guest phase? 
For purpose of clarity, claims 7 and 8 should be rewritten as follows: 
7. (Currently Amended) The foam material according to claim 6, wherein the are selected from the group consisting of an adsorbent material, an absorbent (impacts or radiation) material, a catalytic material, a magnetic material, a supporting or[[,]] a catalyst-supporting material[[,]] for releasing chemical and/or pharmaceutical substances, and a material[[s]] with an electrode function.
8. (Currently Amended) The foam material according to claim 6, wherein the functional material is selected from the group consisting of 2O3), activated 2O3oxide (CeO2), activated 22), activated 2thereof xOy), cobalt oxides (CoxOy), and nickel oxides (NixOy).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4,027,476 to Schmidt (Schmidt).  
As to claims 1 and 9, Schmidt discloses a composite catalyst bed comprising a foam metal matrix packed with a plurality of catalyst particles (abstract).  The foam metal matrix comprises a network of interconnected ligaments 16 defining a plurality of interconnected pores 20 filled by catalyst particles (figures 1 and 2).  The ligaments are interconnected to form junction points or nodes 22 corresponding to the claimed interconnection opening.  The interior ligaments are provided with hollow passageways (column 6, lines 50-55).  In the other words, the node is porous and its diameter should be smaller than the diameter of the catalyst particle so as to keep the catalyst particle to be retained in the pores during compression.  As shown in figures 1 and 2, a diameter of the node is smaller than a diameter of the particle.  The foam metal matrix is made of copper (column 4, lines 30-35).  

    PNG
    media_image1.png
    383
    527
    media_image1.png
    Greyscale

 The pores of the foam metal matrix hold the catalyst particles in place to alleviate attrition of the particles (abstract).  The catalyst particles are packed tightly against one another and packed against the foam metal matrix such that the relative movement of the catalyst particles is restrained by the matrix (column 2, lines 35-40).  The catalyst particles are pushed into indentations in the ligaments of the foam metal so as to restrain movement thereof (column 5, lines 10-20).  The catalyst particles are filled in the pores of the foam metal matrix by vibration followed by compression (column 2, lines 45-55). There is no teaching or suggestion in Schmidt of the use of an adhesive material, a bonding agent to secure the catalyst particles to the foam metal matrix. Nowhere does Schmidt disclose a step of applying the heat to melt the catalyst particles so as to join the catalyst particles to the foam metal matrix.  The catalyst particles are restrained from any appreciable movement due to tight-packing which is different from bonding.  Hence, there are no bonds between the catalyst particles and the foam metal matrix. 
Schmidt discloses that a rocket motor 60 comprises a casing 62 having an inlet plate 64 and an outlet plate 66, and a three-dimensional metal matrix 68 containing catalyst particles 67 therein (figure 10).  Hot exhaust gases pass through the pores of the three-dimensional metal matrix containing catalyst particles and out an exhaust opening (column 6, lines 35-45).  The matrix conducts heat transfer in the bed to provide uniform temperature and hence better operation of the catalyst (column 5, lines 50-55; and column 7, lines 5-15).  The uniform temperature at least indicates that the gas would be able to surround the entirety of the catalyst particles so as to promote the capability of the catalyst to decompose the monopropellant, thereby preventing hot spots from developing (column 5, lines 50-55).  
Schmidt also discloses that an average diameter of the catalyst particles is about ¼ to 1/5 of the pore size of the foam metal (column 2, lines 60-65).  
As to claim 6-8, the catalyst particles are made of a ceramic carrier coated with an active metal (column 4, lines 35-40).  In particular, the catalyst particles are made of iridium coated on aluminum oxide carrier (column 4, lines 40-45).  
Response to Arguments
Applicant alleges that the catalyst particles in Schmidt cannot move freely in the pores of the three-dimensional network of the foam metal matrix upon compression.  Applicant then concludes that the catalyst particles cannot be surrounded by fluid in their entirety.  
The examiner respectfully disagrees. 
In the first place, Applicant’s allegation is completely irrelevant to the claim which merely recites that the fluid surrounds the entirety of one catalyst particle which is different from a plurality of catalyst particles.  
Secondly, Schmidt discloses that a rocket motor 60 comprises a casing 62 having an inlet plate 64 and an outlet plate 66, and a three-dimensional metal matrix 68 containing catalyst particles 67 therein (figure 10).  Hot exhaust gases pass through the pores of the three-dimensional metal matrix containing catalyst particles and out an exhaust opening (column 6, lines 35-45).  The matrix conducts heat transfer in the bed to provide uniform temperature and hence better operation of the catalyst (column 5, lines 50-55; and column 7, lines 5-15).  The uniform temperature at least indicates that the gas would be able to diffuse the open spaces of the catalyst particles, spreading and surrounding the entirety of the catalyst particles so as to promote the capability of the catalyst to decompose the monopropellant, thereby preventing hot spots from developing (column 5, lines 50-55).  
Applicant further argues that Schmidt fails to disclose an interconnection opening which is not the same or larger than the diameter of the particles or the fibers. 
The examiner respectfully disagrees. 
As shown in figure 2, the ligaments are interconnected to form junction points or nodes 22 corresponding to the claimed interconnection opening.  The interior ligaments are provided with hollow passageways (column 6, lines 50-55).  That is to say, the node is porous and its diameter should be smaller than the diameter of the catalyst particles so as to keep the catalyst particles to be retained in the pores during compression.  As shown in figures 1 and 2, a diameter of the node is smaller than a diameter of the particle.
Accordingly, the rejection over Schmidt is maintained. 

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/033266 and US 2016/0208175 to Groppi et al. (hereinafter “Groppi”) will be relied upon as a counterpart of WO 2015/033266 for convenience.  
Groppi discloses a tubular element for use in a reactor for Fischer-Tropsch reaction comprises an open cell foam having a plurality of foam cells filled with catalyst particles (paragraph 96).  Groppi further states that for a homogeneous distribution of the catalyst particles in the foam cells, a vibratory motion of the tubular element is performed with the filling phase (paragraph 96).  That is to say, the catalyst particles are accommodated inside the foam cells without maintaining any bond with foam cells.  The open cell foam is made of aluminum or copper (paragraph 64).  
As shown in figure 3, an open cell structure is a three-dimensional network of interconnected filaments or trabeculae defining three-dimensional foam cells (paragraph 38).  The trabeculae are porous and so are interconnection openings between adjacent foam cells (paragraph 38).  The interconnection opening has an average diameter about ¼ to 1/5 of the diameter of pore size of the open cell structure (figure 3).  The foam cell has an average cell size of 630 microns (paragraph 95).  The interconnection opening thus has an average diameter of 126 to 158 microns.  The catalyst particle has an average particle size of 300 microns (paragraph 96).  As such, the diameter of the  interconnection opening is not the same as the diameter of the catalyst particle.  

    PNG
    media_image2.png
    529
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    543
    media_image3.png
    Greyscale


Further, the diameter of the trabeculae 10 is smaller than the diameter of the catalyst particle 11 (figure 2C).  The open cell foam is immersed in an appropriate thermoregulating process fluid, capable of ensuring the heat transfer and allowing an optimum control of the thermicity of the process (paragraph 29).  The particle size of the catalyst particle is selected so as to enable the flow of the reaction mixture without high pressure drops, preferably less than 20% of the pressure at the inlet (paragraph 72).  In the other words, the process fluid and the gas of the reaction mixture are accommodated inside the foam cells and surrounds the entirety of the catalyst particle.  
As to claims 6-8, the catalyst particles are made of cobalt dispersed on a solid carrier of silicon carbide (paragraph 81).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788